Citation Nr: 1722466	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  15-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than June 21, 2012, for an award of service connection for tinnitus. 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1970 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There was no formal or informal claim for service connection for tinnitus prior to June 21, 2012.

2.  The RO received a claim for service connection for bilateral hearing loss and tinnitus in June 2012.  Service connection was granted for tinnitus in a May 2015 rating decision, effective June 21, 2012. 
 

CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than June 21, 2012, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.160, 3. 400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Earlier Effective Date

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i). 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In determining the scope of a claim, VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically).  A claimant may adequately identify a disorder for which he is seeking service connection by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski, 23 Vet. App. at 86-87.  Thus, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's claim for entitlement to service connection for tinnitus (and hearing loss) was received by VA on June 21, 2012.  The Veteran contended that he experienced acoustic trauma in service from repeated explosions, which ultimately caused hearing loss and a loud ringing in his ears.  A December 2012 rating decision denied service connection for tinnitus based on a lack of evidence showing acoustic trauma in service.  Following the submission of new evidence, including a positive medical opinion, the RO conceded in-service acoustic trauma and granted service connection for tinnitus in a May 2015 rating decision, with an effective date of June 21, 2012. 

The Veteran contends that he is entitled to an effective date of June 16, 1997.  The record includes a claim filed by the Veteran on June 16, 1997; however, the only disability claimed at that time was bilateral hearing loss.  The Board finds no indication of an intent to file a claim for entitlement to service connection for tinnitus in the Veteran's filing.  Indeed, in reviewing the record of evidence, the Board finds no evidence of an intent to file a claim for tinnitus prior to his claim received by VA on June 21, 2012.  Moreover, his claim for bilateral hearing loss was denied in a September 1997 rating decision because records revealed that his pre-service hearing loss improved during active duty.  The Veteran did not submit a notice of disagreement within one year; therefore, the September 1997 decision is considered final.  See 38 U.S.C.A. § 7105(c) (2016).

As mentioned above, in filing a claim, the Veteran may identify a disorder by broadly referring to an affected body part or by describing his symptoms.  In this case, he specifically claimed hearing loss in his June 16, 1997, claim and described a consistent loss of hearing in both ears over the years.  The Veteran asserts that at the time of his June 1997 claim he thought a claim for hearing loss encompassed a claim for tinnitus, although the word tinnitus was not a word within his vocabulary.  

The Board agrees that a layperson should not be held to the same standard as a medical professional and cannot diagnose a condition, which is why the regulations allow VA to review and consider claims liberally.  However, nothing in the Veteran's June 1997 filing could be considered a claim for tinnitus.  Tinnitus is a perception of sound in proximity to the head in the absence of an external source.  The sound is often a buzzing, ringing, or hissing, although it can also sound like other noises.  See Uptodate.com.  In his claim, the Veteran did not describe hearing sounds or any symptoms of an ear condition, other than a decreased ability to hear in both ears.  Therefore, the Board finds that there is no evidence showing the Veteran filed for service connection for tinnitus any earlier than June 2012.

In summary, the June 21, 2012, date of receipt of the Veteran's claim, is the appropriate effective date, because his June 1997 claim cannot be construed as a claim for tinnitus.  Even if the Board found that the June 1997 claim for hearing loss included a claim for tinnitus, the September 1997 rating decision is considered final because it was not appealed.  38 C.F.R. § 3.400; Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

In conclusion, based on the analysis above, an effective date prior to June 21, 2012, for an award of service connection for tinnitus, is not warranted.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an effective date earlier than June 21, 2012, for an award of service connection for tinnitus is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


